DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/556,398, application filed on 08/30/2019, and preliminary amendment with amended claims filed on 10/17/2019.  Claim 6 is currently amended by Applicant.  Claims 1-10 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The Information Disclosure Statement (IDS) submitted on 09/05/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features recited in claims 1-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the subject matter recited in claims 1-10.  Any structural or functional detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 102
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

         Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YABUUCHI et al. (US PG Pub No. 2018/0236888).
	
7.          With respect to claim 1, YABUUCHI teaches:
(user engaging with charging unit to charge a vehicle, paragraph [0039-0040], [0073]),
carrying out a communication exchange at least between a control device of the power electronics system and the charging control system (see communication between control device and electronics system, and charging control system, see Figure 2),
 in which a plurality of charging process states are predetermined (see charging states in Figure 2: initialize and establish communication, measurement check, pre-charge, charging, end charging, see Figures 2-3), 
in which sequences between the charging process states are stored in a program sequence plan (see charge control and sequence plan of charging communication system, paragraph [0070-0073]), and 
in which the program sequence plan is used for charging sequence control of the power electronics system (see sequence for charging control for power electronic systems, paragraph [0070-0075]),
proceeding from a switch-on process, predetermining the charging process states "Initialization," "Ready to charge/' "Initialization of charging interface," "Insulation measurement," "Precharging," "Charging," "End charging process," "Charging process terminated," (see charging states in Figure 2: initialize and establish communication, measurement check, pre-charge, charging, end charging, see Figures 2-3) and 
(fault/safety check, cutoff relay, Figure 2),
wherein the respective charging process state is supplied with at least one respective task and/or is formed by at least one respective piece of state information coupled to the respective charging process state (task for state information for charging communication system, paragraph [0070-0075], Figures 2-3), 
forming the communication exchange with the charging control system by at least one of the pieces of state information (communication exchange for state information for charging communication system, paragraph [0070-0075], Figures 2-3),
wherein, if no fault arises, a change is made to a respective next charging process state as soon as a respective task is ended and/or a change is triggered by communication exchange with the charging control system (pre-charging state terminates, charging state begins if no safety issue or fault is found, paragraph [0070-0075], Figures 2-3), and
wherein, if a fault arises, a change is made to the charging process states "Fault in the charging process" or "Not ready to charge" and a change is made to the charging process state "Ready to charge" after the fault has been eliminated (satety issue or fault cleared, relay resets, state goes to charging, paragraph [0070-0075], Figures 2-3).

8.          With respect to claim 2, YABUUCHI teaches:
(see charge control and sequence plan of charging communication system, paragraph [0070-0073]).

9.          With respect to claim 3, YABUUCHI teaches:
the control device of the power electronics system is formed by a ChargeBox controller (see box controller, see charge control and sequence plan of charging communication system, paragraph [0070-0073]).

10.          With respect to claim 4, YABUUCHI teaches:
the power electronics system, including control device, and the charging control system are arranged in a physically separated manner (communication between control device and electronics system, and charging control system, see Figure 2).

11.          With respect to claim 5, YABUUCHI teaches:
the communication exchange is performed by Ethernet and/or power line communication and/or WLAN and/or LAN and/or CAN bus and/or mobile radio (see controller area network, paragraph [0004], [0025-0032]).

12.          With respect to claim 6, YABUUCHI teaches:
(see direct-current charging, paragraph [0024-0026]).

13.          With respect to claim 7, YABUUCHI teaches:
the power electronics system (see communication between control device and electronics system, and charging control system, see Figure 2),
the control device for the power electronics system and the charging unit, which comprises the charging control system (see box controller, see charge control and sequence plan of charging communication system, paragraph [0070-0073]),
wherein the system is configured, in order to charge the battery of an electric vehicle, to carry out the method as claimed in claim 1 by way of charging sequence control on the respective control device for the power electronics system and the charging control system (see charge control and sequence plan of charging communication system, paragraph [0070-0073]).

14.          With respect to claim 8, YABUUCHI teaches:
the control device for the power electronics system is a power electronics control device (communication between control device and electronics system, and charging control system, see Figure 2).

15.          With respect to claim 9, YABUUCHI teaches:
(see box controller, see charge control and sequence plan of charging communication system, paragraph [0070-0073]).

16.          With respect to claim 10, YABUUCHI teaches:
a charging plug on the charging station, a charging plug control device and an electric vehicle fitted with the battery (charging station, charging plug or gun at plug charging control portion, paragraph [0025-0032], [0070-0076], Figures 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851